DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response received September 29, 2022 is acknowledged.

Claims 5-27, 31-41, 43-45, 47-50, 52, 53, 56-60, 63-68, 70, 71, 73, 74, 76-83, 86, 88-90, 93, 95, 97, 103-108, 111-127, 129-131, 137-143, 145, 147-151, 154-162, 164-166, 170, 171, 175-178, 180-182, and 184 have been canceled.

Claims 1-4, 28-30, 42, 46, 51, 54, 55, 61, 62, 69, 72, 75, 84, 85, 87, 91, 92, 94, 96, 98-102, 109, 110, 128, 132-136, 144, 146, 152, 153, 163, 167-169, 172-174, 179, and 183 are pending in the instant application.

Applicant’s election without traverse of the invention of group I, drawn to methods of treating bleeding by administering factor VII in the reply filed on September 29, 2022 is acknowledged.

Claims 168, 169, 172-174, and 179 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 29, 2022.

Claims 1-4, 28-30, 42, 46, 51, 54, 55, 61, 62, 69, 72, 75, 84, 85, 87, 91, 92, 94, 96, 98-102, 109, 110, 128, 132-136, 144, 146, 152, 153, 163, 167, and 183 are under examination in this office action.


Information Disclosure Statement
The IDS forms received 12/1/20 and 9/29/22 are acknowledged and the references cited therein have been considered.

Claim Objections
Claim 183 is objected to as it depends from a claim drawn to a non-elected group.  It is suggested that applicant either alter dependency of claim 183 to depend from a method claim which resides within the elected group or make claim 183 into an independent claim incorporating the limitations present in the withdrawn claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 28-30, 42, 46, 51, 54, 55, 61, 62, 69, 72, 75, 84, 92, 98, 100-102, 109, 110, 128, 133-136, 144, 146, 152, 153, 163, and 183 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant has claimed methods of treating a bleeding event wherein a subject is administered a “modified FVIIa”.  The administered “modified” FVIIa is recited as being required to have 2 (claim 1), 3 (claim 2), or 4 (claim 3) specific point mutations as compared to the sequence of normal mature human FVII which provide for increased activity or potency, presumably as measured relative to normal human FVII (which is disclosed in the instant specification as being SEQ ID NO:3 (see for example paragraph [0062])) although claim 1 does not explicitly indicate the standard used for comparison purposes.  Dependent claim 87 recites that the modified FVIIa has activity at various percentages relative to SEQ ID NO:3, with other dependent claims reciting other improved properties including half-life, procoagulant activity, reduced immunogenicity.  It should be noted that administration of exogenous FVIIa is capable of promoting thrombus formation, including in hemophilia A and B patients, via its ability to activate factor X.  
The specification states in paragraph [0071] that a “modified factor VII polypeptide” is one that has one or more amino acid differences as compared to an unmodified FVII polypeptide, and that “Any modification is contemplated as long as the resulting polypeptide exhibits at least one FVII activity associated with a native FVIIa polypeptide, such as, for example, coagulation or coagulant activity, pro-coagulant activity; proteolytic or catalytic activity such as to effect factor X (FX) activation or Factor IX (FIX) activation; antigenicity (ability to bind to or compete with a polypeptide for binding to an anti-FVII antibody); ability to bind tissue factor, factor X or factor IX, or activated platelets; and/or ability to bind to phospholipids.” (emphasis added by the examiner).  It should be noted that “at least one” reads upon only one and does not require additional functional activities to be present.  Many examples of “modified” FVII which maintain at least one of the aforementioned properties yet are incapable of actively partaking in clot formation are known in the art, such as the FVII-Fc constructs of Garen which bind quite well to tissue factor (TF) yet are catalytically inactive and thus unable to promote clot formation (WO 01/02439, see entire document, particularly the abstract and claims).  As such, while the FVII polypeptides of Garen contain sequence modifications and maintain TF binding and thus qualify as “modified FVII” as per paragraph [0071] of the instant specification, such peptides are not reasonably suitable for the instant claimed methods as they would be completely incapable of partaking in clot formation.  Further, the instant specification does not appear to teach any unappreciated pathway by which FVII polypeptides which are incapable of cleaving FX to FXa and thus promoting the cessation of bleeding are of any clinical benefit to a subject who presently is or is at risk of having a bleeding event.  Notably, paragraph [0095] indicates that substitutions T128N and P129A add a glycosylation site while paragraphs [0090] and [0100] indicate that Q286R and M298Q enhance the catalytic activity of FVII, but none of substitution mutations, either alone or as a set of four, are sufficient to ensure that the “modified FVII” promotes coagulation.  It is appreciated that independent claim 1 recites a requirement that the administered modified FVIIa has “increased activity or potency” but in the absence of an explicit comparison point, such as the procoagulant activity of SEQ ID NO:3/normal human FVII, such a recitation is not limiting.  Indeed, making the substitution mutation as recited in instant claims 1-3 on the constructs of Garen et al. would yield a “modified Factor VIIa” if using Garen as the point of comparison, yet such constructs would be unable to promote coagulation and thus would seemingly be worthless for practicing the inventions as presently claimed.  Indeed, as discussed above there appear to be no reasonable purpose in administering a “modified FVII” to a patient who is presently bleeding or is at risk of bleeding if the “modified FVII” does not promote thrombus formation.  Additionally, just because a polypeptide is 90% identical to something that has coagulation activity does not mean that the 90% identical polypeptide necessarily also has clotting activity.
Therefore, in view of the breadth of the claims, the guidance and direction of the specification, and the teachings of the art, artisans would be unable to practice the full breadth of the inventions as presently claimed without first conducting additional trial and error research and experimentation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 28-30, 42, 46, 51, 54, 55, 61, 62, 69, 72, 75, 84, 85, 87, 91, 92, 94, 96, 98-102, 109, 110, 128, 132-136, 144, 146, 152, 153, 163, 167, and 183 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the indicated claims recite numerous cases of ranges within ranges, as well as claim language that is ambiguous as to what the recited ranges do or do not encompass.  For example, claim 1 recites the broad recitation that modified FVIIa is administered “within about 5 or 4 or 3 or 2 or 1 or fewer hours or minutes before and/or after the bleeding event”, and it is unclear how this recitation is to be interpreted.  Does such language mean that applicant is claiming a nested set of ranges with one endpoint being an infinitesimal time point prior to the start of bleeding and the other end of the range being 5 hours, or 4 hours, or 3 hours, or 2 hours, or 1 hour such that there are 5 distinct time ranges?  Alternatively does such language require administration at precisely either 5, 4, 3, 2, or 1 hour prior to bleeding, but if so how is “or fewer” interpreted, especially given that 4 hours before is certainly less than 5 hours before, as well as the apparent simultaneous reference to numerical values as being in both hours and minutes.  Additionally, claim 1 only requires a single administration (note the “comprising” language certainly allows for additional administrations but does not mandate they be present) yet the “and” in the “before and/or after the bleeding event” logically must have two administrations in order to actually be performed.  Issues concerning the number of doses/administrations performed are present even in language that at first glance appears straightforward.  For example, independent claim 133 appears to recite “administering to the subject a subcutaneous dose … the dose is about 10 to about 120 micrograms/kg”, such that the claim recites a single administration with a mass of drug lying within a defined maximum and minimum value.  However, claim 136 depends from claim 133 and recites that the apparent “single” administration identified in the independent claim using the singular indefinite article “a” is in actuality a “multiple dosing regimen, and wherein each does of the multiple dosing regimen occurs about 2 to about 6 hours apart for a predetermined time period.”.  Given that the claims explicitly redefine the reasonably unambiguous language of “administering to the subject a subcutaneous dose” which is a single administration to mean multiple administration of an undefined number, it appears that any value or numerical limitation recited in the claims can arbitrarily be subdivided into additional steps/actions.  Given that a method defines the observable actions taken by its practitioner, and the fact that the claims teach that a single administration in actuality is multiple administrations, it does not appear reasonable that an observer could determine if the instant claimed method is or is not being practiced simply by counting the number of administrations and the mass of drug administered therewith.  Thus, given all of the overlapping ranges and issues arising regarding both the number of administration events and when such administrations occur relative to the bleeding event it is not clear how a practitioner of the claimed methods can know with reasonable certainty if any particular administration protocol does or does not infringe the instant claimed method. 
It should be note that ranges within ranges in the same claim frequently appear in the instant claims in contexts other than the time interval before or after a bleed occurs.  For example, claim 55 recites numerous overlapping ranges with 10 micrograms/Kg to 500 micrograms/kg appearing to be the broadest with  10 to 30 micrograms /kg being the narrowest.  Claim 61 recites the broad range 1 mL to 10 mL as well as the narrowest range of 1.25 to 1.5 mL. Claim 87 recites overlapping ranges wherein the minimum amount is defined by the maximum is theoretically infinite due to “greater than 100%, 150%, 200%, or 250% or more”.   It should also be noted that many claims depend from independent claim 1 yet fail to rectify the deficiencies in claim 1 such as by limiting the claimed administration to a single specific time or time interval such that the metes and bounds are reasonably knowable, and therefore such claims have been joined to this rejection.  Note that given the explicit guidance in claim 136 that the single administration step of claim 133 is actually a multiple dosing regimen, the instant claim set provides evidence that even claims which at first glance appear to be limited to a single value in actuality are not so limited and thus the metes and bounds of all of applicant’s claimed methods cannot be known with certainty.    
Additionally, the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications published Wednesday, February 9, 2011 in vol. 76, no. 27 of the Federal Register clearly indicates that “For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112, second paragraph is appropriate.”  Since as detailed above for the indicated claims, applicant’s claim language can be interpreted in multiple ways which result in different outcomes concerning what is and what is not encompassed by the instant claimed methods.  As such, the indicated claims are indefinite as one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the inventions as claimed for the reasons set forth above.  
       

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 28-30, 42, 46, 51, 54, 55, 61, 62, 69, 72, 75, 84, 85, 87, 91, 92, 94, 96, 98-102, 109, 110, 128, 132-136, 144, 146, 152, 153, 163, 167, and 183 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madison et al. (WO 2009/126307).
Madison et al. disclose sequence variants of human coagulation factor VII (FVII) which are administered to patients to treat bleeding disorders (see entire document, particularly the abstract, pages 3-4 and the claims).  The administered FVII variants are disclosed as being 100% identical to SEQ ID numbers 280 and 138 as recited in the instant claims (see enclosed sequence alignments).  The variants are disclosed as being administered to treat a wide variety of bleeding disorders including hemophilias, bleeding due to surgical procedures, and trauma (see for example the paragraph spanning pages 19 and 20 and pages 182-196).  Notably, administration of FVII polypeptides is disclosed as occurring before, during, and after bleeding events, such as those caused by surgery (see for example the paragraph spanning pages 183 and 184).  The FVII of Madison et al. is disclosed as being formulated for delivery via a wide variety of administration routes including intravenous and subcutaneous, as well as being in an active two chain form when administered (see for example pages 170-173 and 176-177 as well as claim 130).  It should be noted that some surgeries, such as dental extraction, are typically scheduled in advance and thus represent a predictable acute bleeding event whereas other forms of trauma like gunshot and automobile accident wounds are not predictable in advance, and the therapeutic methods disclosed by Madison et al. encompass both predictable as well as non-predictable bleeding events.  Doses and times for such administration as disclosed by Madison et al. lie with the ranges recited by applicant in the instant claims (see for example pages 169-196 and example 6).  Madison et al. further disclose that their FVII variants can be administered in combination with additional coagulation factors to control patient bleeding (see for example the paragraph spanning pages 195 and 196).  Therefore, the prior art anticipates the instant claimed invention.               


Claims 1-4, 28-30, 42, 46, 51, 54, 55, 61, 62, 69, 72, 75, 84, 85, 87, 91, 92, 94, 96, 98-102, 109, 110, 128, 132-136, 144, 146, 152, 153, 163, 167, and 183 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,519,103.
The ‘103 patent discloses and claims methods of administering modified FVIIa polypeptides for the purpose of treating bleeding disorders including hemophilia, surgery, and trauma (see entire document, most particularly the abstract and claims).  Notably such modified FVIIa are disclosed as comprising SEQ ID NO:280 (which has the T18N, P129A, Q286R, and M298Q mutations) and are disclosed as being present in pharmaceutical compositions for subcutaneous administration that are given to hemophilia patients (see most particularly claims 34-42, 57, and 58).  Such administrations are also disclosed as being practiced in combination with administration of additional pharmaceutically active agents such as coagulation factors (see particularly claims 31-32).  The compositions and methods of the ‘103 patent are disclosed as being useful for treating acquired hemophilia (see for example claim 24) in addition to the congenital disorders hemophilia A and B (see claim 22).  Disclosed dosing amounts and times anticipate the ranges recited in the instant claims (see for example columns 116-117 and 121-129, and examples 6 and 9).  Therefore the prior art anticipates the instant claimed invention.      


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 46, 51, 54, 55, 61, 62, 69, 72, 75, 84, 85, 87, 91, 92, 94, 96, 98-102, 109, 110, 128, 132-136, 144, 146, 152, 153, 163, 167, and 183 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,266,724. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims anticipate that which is presently claimed.
Specifically, the issued claims recite methods of subcutaneously administering the factor VIIa polypeptide of SEQ ID NO:280 to bleeding subjects at doses recited in micrograms per kilogram, and note that the polypeptide sequences represented by the SEQ ID numbers are identical when comparing the issued claims to the instant patent (see all issued claims).  Notably, the issued claims recite that administration takes place more than once but less than three times over a 24 hour period, wherein the interval between doses is between 2 to 6 hours, as well as administering the first dose in the interval between 1 minute and four hours post start of the bleeding event (see most particularly issued claims 3, 16, and 17).  The issued claims further recite that the volume in which the mass of drug is administered is less than 5 mL (see issued claim 4) and that additional therapeutic agents including anti-TFPI antibodies are present (see issued claim 5).  The patients of the issued claims are recited as having hemophilia, both congenital as well as acquired, as well as having other coagulation disorders including the presence of inhibitors (see issued claims 6-8).  Notably it is explicitly claimed that eth polypeptide of SEQ ID nO:280 was cleaved between residues 152 and 153 to yield activate, two claim factor VIIa enzyme (see particularly issued claim 9-10) and that such polypeptides include post-translation modifications including gamma carboxylation (see issued claim 11).  Given that the issued claims are limited to SEQ ID NO:280 whereas the instant claimed methods are more generic with regard to the administered factor VIIa polypeptides, the issued claims anticipate the present claimed inventions.    


No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644